COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 HOSPITAL HOUSEKEEPING                                         No. 08-13-00124-CV
 SYSTEMS, LTD.,                               §
                                                                    Appeal from
                       Appellant,             §
                                                                 41st District Court
 v.                                           §
                                                              of El Paso County, Texas
 MARIA ESTELLA LOPEZ,                         §
                                                              (TC # 2012DCV05169)
                       Appellee.              §


                                MEMORANDUM OPINION

       Hospital Housekeeping Systems, Ltd., Appellant, has filed an unopposed motion to

dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(2) because the parties have settled all

disputes between them. We therefore grant the motion and dismiss the appeal. Costs are taxed

against the party incurring them. See TEX.R.APP.P. 42.1(d).


July 31, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.